DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.
Claims 10-20 are currently under consideration.  The Office acknowledges the amendments to claim 10, as well as the addition of new claim 20.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/509,422, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 10 (and therefore also each of dependent claims 11-20) recites the limitation “said patient maintaining glycaemia metabolic control from the reported blood glucose level.”  This limitation is not supported by the prior-filed application.  The prior-filed application merely states that “[m]aintaining the proper glycaemia metabolic control is the main goal of existing diabetes management models.”  This extremely broad and generalized statement does not provide the necessary support for the claimed limitation.  The prior-filed application does not link any existing models to its invention or state in any way that any specific actions are taken (by the patient, by a physician, or by an automated system) in response to the calculated and reported blood glucose level.  Accordingly, the effective filing date of the present application remains its actual filing date of 19 February 2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Pub. No. 2016/0100779 A1; hereinafter known as “Zhang”), in view of Yodfat et al. (U.S. Pub. No. 2012/0283694 A1; hereinafter known as “Yodfat”).
Regarding claim 10, Zhang discloses a non-invasive method for determining blood glucose level in a patient (Abstract) comprising: providing a system comprising a library of waveforms ([0005]; [0013]; [0017]; [0024]; [0032]; claim 2), a temperature sensor ([0014]; [0049]), and a pulse oximeter comprising a pulse wave sensor ([0013]; [0016]; [0021]; [0049]-[0050]); connecting the pulse oximeter and the temperature sensor to a patient who suffers from or is at risk of developing type I or type II diabetes ([0013]; [0048]-[0050]); collecting pulse wave data from the patient using the pulse wave sensor and determining blood flow of the patient from the pulse wave data ([0013]; [0017]; [0050]); determining a blood flow coefficient for the patient by waveform warping of the pulse wave data with a waveform from the library of waveforms ([0005]-[0006]; [0013]; [0017]; [0026]; [0032]-[0033]); measuring blood oxygen saturation using the pulse oximeter ([0004]-[0005]; [0021]); using the temperature sensor to calculate dissipated heat from the patient ([0004]; [0016]; [0019]); determining a body heat coefficient by comparison of the pulse wave data with the waveform from the library ([0005]; [0017]; [0020]; [0024]; [0059]); calculating blood glucose level for the patient using the dissipated heat, the body heat coefficient, the blood flow, the blood flow coefficient, and the oxygen saturation ([0005]; [0017]; [0019]-[0029]); and reporting the blood glucose level of the patient to the patient for maintaining glycaemia metabolic control ([0051]; [0054]; [0056]).  Zhang fails to disclose said patient maintaining glycaemia metabolic control from the reported blood glucose level.  Yodfat discloses a method of determining blood glucose level in a patient (Abstract; [0002]) comprising determining and reporting blood glucose levels to a patient, wherein the patient then can maintain glycaemia metabolic control based upon the blood glucose level, in order to be able to quickly respond to changing blood glucose levels ([0016]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang so that the patient maintains glycaemia metabolic control from the reported blood glucose level, as taught by Yodfat, in order to be able to quickly respond to changing blood glucose levels.
Regarding claim 11, the combination of Zhang and Yodfat discloses the invention as claimed, see rejection supra, and Zhang further discloses analyzing the pulse wave data to extract size of each pulse of the pulse wave data, distance between each pulse of the pulse wave data, and pulse wave pattern-related data ([0013]).
Regarding claim 12, the combination of Zhang and Yodfat discloses the invention as claimed, see rejection supra, and Zhang further discloses analyzing the pulse wave data after stable waveforms have been detected, wherein a waveform is considered stable when at least 10 consecutive waveforms or contours vary in height, shape, and/or size by less than 5% ([0013]).
Regarding claim 13, the combination of Zhang and Yodfat discloses the invention as claimed, see rejection supra, and Zhang further discloses calculating the blood glucose level for the patient by calculating a first value by multiplying the dissipated heat and the body heat coefficient, calculating a second value by multiplying the blood flow by the blood flow coefficient, and adding the first value, the second value, and the oxygen saturation together ([0021]-[0029]).
Regarding claim 14, the combination of Zhang and Yodfat discloses the invention as claimed, see rejection supra, and Zhang further discloses placing the pulse wave sensor on a finger of the patient ([0013]; [0050]).
Regarding claim 15, the combination of Zhang and Yodfat discloses the invention as claimed, see rejection supra, and Zhang further discloses determining blood flow by analyzing pulse wave shape of the pulse wave data ([0013]).
Regarding claim 16, the combination of Zhang and Yodfat discloses the invention as claimed, see rejection supra, and Zhang further discloses that only the temperature sensor is used to calculate dissipated heat ([0004]; [0016]; [0019]).
Regarding claim 17, the combination of Zhang and Yodfat discloses the invention as claimed, see rejection supra, and Zhang further discloses that the temperature sensor is part of the pulse oximeter ([0014]).
Regarding claim 18, the combination of Zhang and Yodfat discloses the invention as claimed, see rejection supra, and Zhang further discloses measuring skin temperature of the patient and measuring room temperature with the temperature sensor ([0004]; [0016]; [0020]; [0049]; claim 1).
Regarding claim 19, the combination of Zhang and Yodfat discloses the invention as claimed, see rejection supra, and Zhang further discloses calculating the blood flow coefficient by measuring total distance between the pulse wave data and the waveform from the library ([0006]; [0032]).
Regarding claim 20, the combination of Zhang and Yodfat discloses the invention as claimed, see rejection supra, and Zhang further discloses that waveforms from the library of waveforms are classified according to age and weight of individuals from which the waveforms were taken ([0032]).

Response to Arguments
Applicant's arguments regarding amended claim 10 having support in the parent application have been fully considered but they are not persuasive.  As detailed supra in the Priority section, the parent application fails to provide support for the newly added limitation.  Accordingly, Zhang is still available as prior art.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments.  The rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791